PER CURIAM.
The portions of the record attached by the trial court conclusively refute appellant’s allegations in his 3.850 motion for post-conviction relief that his plea was involuntary and his counsel ineffective. The order denying relief is AFFIRMED, without prejudice, however, to appellant’s right to contest use of a pre-sentence investigation report that he alleges his counsel did not show him. Lewis raised this issue by a proposed amendment to his motion, but the record before us contains no ruling on this question.
ROBERT P. SMITH, Jr., C.J., and LARRY G. SMITH and THOMPSON, JJ., concur.